                                           Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 1 of 12




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8
                                                                      UNITED STATES DISTRICT COURT
                                   9
                                  10                                 NORTHERN DISTRICT OF CALIFORNIA

                                  11                                         SAN JOSE DIVISION

                                  12
Northern District of California
 United States District Court




                                           BYRON JACKSON,                                  Case No. 19-CV-07657-LHK
                                  13
                                                        Plaintiff,                         ORDER GRANTING TESLA’S
                                  14                                                       MOTION FOR JUDGMENT ON THE
                                                  v.                                       PLEADINGS WITH LEAVE TO
                                  15                                                       AMEND
                                           CEVA LOGISTICS, et al.,
                                  16                                                       Re: Dkt. No. 36
                                                        Defendants.
                                  17
                                  18
                                               Plaintiff Byron Jackson (“Plaintiff”) brings suit against Defendants CEVA Logistics
                                  19
                                       (“CEVA”), Randstad Inc. (“Randstad”), and Tesla Motors (“Tesla”) (collectively, “Defendants”)
                                  20
                                       for violations of California’s Fair Employment and Housing Act (“FEHA”), intentional infliction
                                  21
                                       of emotional distress (“IIED”), and negligent infliction of emotional distress (“NIED”). Before the
                                  22
                                       Court is Tesla’s motion for judgment on the pleadings. Having considered the parties’
                                  23
                                       submissions, the relevant law, and the record in this case, the Court GRANTS Tesla’s motion for
                                  24
                                       judgment on the pleadings with leave to amend.1
                                  25
                                  26
                                       1
                                  27     Tesla’s motion for judgment on the pleadings contains a notice of motion paginated separately
                                       from the memorandum of points and authorities in support of the motion. ECF No. 36 at ii. Civil
                                  28                                                   1
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                            Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 2 of 12



                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               In February 2018, Plaintiff Byron Jackson, an African American man, was hired by
                                   3
                                       Randstad, a temporary staffing agency that contracts to provide workers to various industries in
                                   4
                                       California. ECF No. 1-1 (“Compl.”) ¶¶ 1-2, 28. Randstad contracted with CEVA to provide
                                   5
                                       employees and workers to CEVA. Id. ¶ 3. CEVA is a world-wide supply chain management
                                   6
                                       company that designs and implements solutions for freight management and contract logistics. Id.
                                   7
                                       CEVA contracted with Randstad for Plaintiff’s services at a CEVA “facility located at 1710 Little
                                   8
                                       Orchard, in San Jose, Santa Clara County, California” (“the San Jose Facility”). Id. ¶ 3, 28.
                                   9
                                               Plaintiff alleges that the San Jose Facility where he worked was owned, operated, and
                                  10
                                       controlled by CEVA “for the benefit of [Tesla].” Id. ¶¶ 4, 6. Plaintiff alleges that Tesla “contracted
                                  11
                                       with [CEVA] and [Randstad], directly or indirectly for the services of Plaintiff . . . at facilities
                                  12
Northern District of California




                                       engaged in the manufacture and production of [Tesla] products.” Id. ¶ 7.
 United States District Court




                                  13
                                               Plaintiff alleges that employees of CEVA “blatantly demonstrated that [] racist behavior
                                  14
                                       would be tolerated at sites on which Randstad contracted to provide employees for [CEVA], and
                                  15
                                       for the benefit of [Tesla].” Compl. ¶¶ 9–12, 26. According to Plaintiff, Randstad, CEVA, and
                                  16
                                       Tesla “have allowed a racially hostile environment to exist on its worksite, without restraint,”
                                  17
                                       especially with respect to “African American employees.” Id. ¶ 25. Plaintiff was constantly
                                  18
                                       harassed and subjected to derogatory epithets. Id. ¶ 30. Despite Plaintiff’s pleas to his supervisors,
                                  19
                                       who worked for Randstad and CEVA, the harassment continued unabated. Id. ¶¶ 32–33. Plaintiff
                                  20
                                       also alleges that he “was exposed to similar treatment from the employees of [Tesla] who worked
                                  21
                                       in the quality inspection area of the facility owned by [CEVA].” Id. ¶ 40.
                                  22
                                               Furthermore, Plaintiff alleges that on November 29, 2018, Plaintiff sustained a work-
                                  23
                                       related injury but was refused an accommodation by Randstad. Id. ¶ 44. Plaintiff “believes that
                                  24
                                       [his supervisors] intentionally failed to offer a reasonable accommodation both in response to his
                                  25
                                  26
                                       Local Rule 7-2(b) provides that the notice of motion and points and authorities should be
                                  27   contained in one document with the same pagination.

                                  28                                                      2
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                           Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 3 of 12




                                   1   complaints regarding the racial harassment and discriminatory treatment, and in response to his

                                   2   request for an accommodation.” Id. “Finding the continual onslaught of offensive conduct

                                   3   unbearable, along with [Randstad’s] failure to accommodate his workplace injury, Plaintiff

                                   4   . . . could no longer bear the conduct and resigned in January 2019.” Id. ¶ 39.

                                   5           B. Procedural History
                                   6           On October 11, 2019, Plaintiff filed suit against Defendants in California Superior Court

                                   7   for the County of Santa Clara. Notice of Removal ¶ 1. The Complaint alleges seven causes of

                                   8   action: (1) discrimination based upon race in violation of California’s Fair Employment and

                                   9   Housing Act (“FEHA”) against all Defendants, Compl. ¶¶ 52–57; (2) harassment based on race in

                                  10   violation of FEHA against all Defendants, id. ¶¶ 58–65; (3) failure to engage in an interactive

                                  11   process in violation of FEHA against Randstad, id. ¶¶ 66–70; (4) failure to provide reasonable

                                  12   accommodation in violation of FEHA against Randstad, id. ¶¶ 71–75; (5) wrongful constructive
Northern District of California
 United States District Court




                                  13   termination in violation of public policy and FEHA against Randstad, id. ¶¶ 76–80; (6) IIED

                                  14   against all Defendants, id. ¶¶ 81–84; and (7) NIED against all Defendants, id. ¶¶ 85–90. Plaintiff

                                  15   seeks lost wages, punitive damages, emotional distress damages, and reasonable attorney’s fees.

                                  16   Id. at 19; see also id. ¶¶ 54–56, 62–64.

                                  17           Plaintiff served the Complaint on all Defendants on October 21, 2019. ECF No. 1 ¶¶ 1-2

                                  18   (“Notice of Removal”). On November 20, 2019, Defendants filed answers and removed the instant

                                  19   case to this Court. Id.

                                  20           On December 6, 2019, Plaintiff moved to remand the instant case to California Superior

                                  21   Court for the County of Santa Clara. ECF No. 20. Plaintiff argued that the case had to be

                                  22   remanded because (1) Tesla was a proper defendant with respect to Plaintiff’s causes of action

                                  23   under FEHA, and (2) the inclusion of Tesla, which is considered a citizen of California, would

                                  24   destroy complete diversity of citizenship. Id. at 3–6.2 Defendants opposed Plaintiff’s motion to

                                  25
                                       2
                                  26    Plaintiff also argued that the case had to be remanded because the $75,000 amount-in-
                                       controversy requirement was not satisfied. ECF No. 20 at 7–10. The Court rejected this argument,
                                  27   concluding that Defendants had shown by a preponderance of the evidence that the amount-in-
                                       controversy requirement was satisfied. ECF No. 35 at 14–16.
                                  28                                                     3
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                             Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 4 of 12




                                   1   remand, arguing that Tesla had been fraudulently joined. ECF No. 21 at 3.

                                   2            On April 24, 2020, this Court denied Plaintiff’s motion to remand, holding that Tesla had

                                   3   been fraudulently joined. ECF No. 35 at 8. Specifically, the Court concluded that Plaintiff could

                                   4   not hold Tesla liable as an employer under FEHA because “Tesla was never Ranstad’s client,

                                   5   Tesla did not own or manage the facilities where Plaintiff worked, and Tesla did not in practice

                                   6   exercise ‘a comprehensive and immediate level of day-to-day authority over Plaintiff.’” Id. at 12–

                                   7   13 (quoting Patterson v. Domino’s Pizza, LLC, 60 Cal. 4th 474, 499 (2014)). Thus, the Court

                                   8   concluded that there was no possibility that Plaintiff could state a FEHA claim against Tesla, even

                                   9   if Plaintiff were given leave to amend. Id. at 7, 13.

                                  10            On May 7, 2020, Tesla filed the instant motion for judgment on the pleadings. ECF No. 36

                                  11   (“Mot.”). Tesla argues that Plaintiff cannot state a FEHA claim, an IIED claim, or a NIED claim

                                  12   against Tesla. Id. at 3–6. On May 21, 2020, Plaintiff filed an opposition to Tesla’s motion for
Northern District of California
 United States District Court




                                  13   judgment on the pleadings. ECF No. 37 (“Opp.”). On May 28, 2020, Tesla filed a reply. ECF No.

                                  14   38 (“Reply”).

                                  15   II.      LEGAL STANDARD
                                  16            A. Rule 12(c) Motion for Judgment on the Pleadings

                                  17            “After the pleadings are closed—but early enough not to delay trial—a party may move for

                                  18   judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is properly granted

                                  19   when, accepting all factual allegations in the complaint as true, there is no issue of material fact in

                                  20   dispute, and the moving party is entitled to judgment as a matter of law.” Chavez v. United States,

                                  21   683 F.3d 1102, 1108 (9th Cir. 2012) (brackets and internal quotation marks omitted). Like a

                                  22   motion to dismiss under Rule 12(b)(6), a motion under Rule 12(c) challenges the legal sufficiency

                                  23   of the claims asserted in the complaint. See id. Indeed, a Rule 12(c) motion is “functionally

                                  24   identical” to a Rule 12(b)(6) motion, and courts apply the “same standard.” Dworkin v. Hustler

                                  25   Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989) (explaining that the “principal difference”

                                  26   between Rule 12(b)(6) and Rule 12(c) “is the timing of filing”); see also U.S. ex rel. Cafasso v.

                                  27   Gen. Dynamics C4 Sys., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).

                                  28                                                      4
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                          Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 5 of 12




                                   1          Judgment on the pleadings should thus be entered when a complaint does not plead

                                   2   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                   3   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

                                   4   that allows the court to draw the reasonable inference that the defendant is liable for the

                                   5   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not

                                   6   akin to a probability requirement, but it asks for more than a sheer possibility that a defendant has

                                   7   acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule 12(c)

                                   8   motion, the Court “accept[s] factual allegations in the complaint as true and construe[s] the

                                   9   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  10   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  11          B. Leave to Amend
                                  12          If the Court determines that judgment on the pleadings is warranted, it must then decide
Northern District of California
 United States District Court




                                  13   whether to grant leave to amend. See Harris v. Cnty. of Orange, 682 F.3d 1126, 1131, 1134-35

                                  14   (9th Cir. 2012) (affirming district court’s dismissal under Rule 12(c) but reversing for failure to

                                  15   grant leave to amend). Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  16   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  17   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  18   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  19   omitted). When granting judgment on the pleadings, “a district court should grant leave to amend

                                  20   even if no request to amend the pleading was made, unless it determines that the pleading could

                                  21   not possibly be cured by the allegation of other facts.” Id. at 1130 (internal quotation marks

                                  22   omitted). Accordingly, leave to amend generally shall be denied only if allowing amendment

                                  23   would unduly prejudice the opposing party, cause undue delay, or be futile, or if the moving party

                                  24   has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  25   At the same time, a court is justified in denying leave to amend when a plaintiff “repeated[ly]

                                  26   fail[s] to cure deficiencies by amendments previously allowed.” See Carvalho v. Equifax Info.

                                  27   Servs., LLC, 629 F.3d 876, 892 (9th Cir. 2010). Indeed, a “district court’s discretion to deny leave

                                  28                                                      5
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                          Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 6 of 12




                                   1   to amend is particularly broad where plaintiff has previously amended the complaint.” Cafasso,

                                   2   U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (quotation marks

                                   3   omitted).

                                   4   III.   DISCUSSION
                                   5          Plaintiff brings four claims against Tesla: (1) discrimination based upon race in violation

                                   6   of FEHA, Compl. ¶¶ 52–57; (2) harassment based on race in violation of FEHA, id. ¶¶ 58–65;

                                   7   (3) IIED, id. ¶¶ 81–84; and (4) NIED, id. ¶¶ 85–90. Tesla moves for judgment on the pleadings on

                                   8   all four claims. The Court first addresses Plaintiff’s FEHA claims. The Court then addresses

                                   9   Plaintiff’s IIED and NIED claims.

                                  10          A. Plaintiff’s FEHA Claims
                                  11          Plaintiff brings two FEHA claims against Tesla: (1) discrimination based upon race in

                                  12   violation of FEHA, Compl. ¶¶ 52–57; and (2) harassment based on race in violation of FEHA, id.
Northern District of California
 United States District Court




                                  13   ¶¶ 58–65. For the reasons explained below, Plaintiff grants Tesla’s motion for judgment on the

                                  14   pleadings on these claims.

                                  15          “FEHA’s purpose is to protect and safeguard the right and opportunity of all persons to

                                  16   seek and hold employment free from discrimination.” Jimenez v. U.S. Cont’l Mktg., Inc., 41 Cal.

                                  17   App. 5th 189, 196 (2019). “To this end, FEHA makes it unlawful for an employer to harass or

                                  18   retaliate against an employee.” Id. “To be entitled to relief for allegations of harassment and

                                  19   retaliation, a FEHA claimant must first demonstrate an employment relationship with his or her

                                  20   alleged employer.” Id.

                                  21          “In determining whether a defendant is an employer, courts consider the ‘totality of

                                  22   circumstances’ that ‘reflect upon the nature of the work relationship of the parties, with emphasis

                                  23   upon the extent to which the defendant controls the plaintiff’s performance of work

                                  24   duties.’” Nepomuceno v. Cherokee Med. Servs., LLC, 2013 WL 5670960, at *4 (S.D. Cal. Oct. 16,

                                  25   2013) (quoting Vernon v. State, 116 Cal. App. 4th 114, 124 (2004)). As the California Supreme

                                  26   Court has noted, “[t]his standard requires ‘a comprehensive and immediate level of ‘day-to-day’

                                  27   authority’ over matters such as hiring, firing, direction, supervision, and discipline of the

                                  28                                                      6
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                          Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 7 of 12




                                   1   employee.” Patterson, 60 Cal. 4th at 499 (quoting Vernon, 116 Cal. App. 4th at 127-28).

                                   2          “In the context of an individual who is employed by a temporary agency and assigned to

                                   3   work on the premises of the agency’s client, . . . the purpose of FEHA to safeguard an employee’s

                                   4   right to hold employment without experiencing discrimination is best served by applying the

                                   5   traditional labor law doctrine of ‘dual employers,’ holding both the agency and the client are

                                   6   employers.” Mathieu v. Norrell Corp., 115 Cal. App. 4th 1174, 1183 (2004); Mot. at 5. In other

                                   7   words, “a worker employed by one entity [can] also [be] considered an employee of a second

                                   8   entity if that borrowing entity exercises certain powers of control over the employee.” Hirst v. City

                                   9   of Oceanside, 236 Cal. App. 4th 774, 783 (2015).

                                  10          In situations involving temporary-staffing, “factors under the contractual control of the

                                  11   temporary-staffing agency (such as hiring, payment, benefits, and timesheets being handled by a

                                  12   temporary-staffing agency) are not given any weight in determining the employment relationship
Northern District of California
 United States District Court




                                  13   with respect to the contracting employer.” Jimenez, 41 Cal. App. 5th at 193. Rather, courts must

                                  14   look at employer relationships practically and under the totality of the circumstances. In this

                                  15   regard, plaintiffs must still allege that a purported employer exercised “‘a comprehensive and

                                  16   immediate level of ‘day-to-day’ authority’” over the employee. Patterson, 60 Cal. 4th at 499

                                  17   (quoting Vernon, 116 Cal. App. 4th at 127-28); Bradley v. Dep’t of Corr. & Rehab., 158 Cal. App.

                                  18   4th 1612, 1626 (2008) (“[T]he employment relationship for FEHA purposes must be tied directly

                                  19   to the amount of control exercised over the employee.”). Nonetheless, “[t]he key is that liability is

                                  20   predicated on the allegations of harassment or discrimination involving the terms, conditions, or

                                  21   privileges of employment under the control of the employer, and that the employment relationship

                                  22   exists for FEHA purposes within the context of the control retained.” Bradley, 158 Cal. App. 4th

                                  23   at 1629. Put more simply, “the main factor is the second entity’s right to control job performance.”

                                  24   Hirst, 236 Cal. App. 4th at 783.

                                  25          Applying these factors to the instant case, the Court concludes that the Complaint does not

                                  26   state a plausible FEHA claim against Tesla. Plaintiff alleges that “he was an employee of

                                  27   [Randstad].” Compl. ¶ 2. Plaintiff alleges that Randstad contracted with CEVA to provide

                                  28                                                     7
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                          Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 8 of 12




                                   1   workers, including Plaintiff, to CEVA. Id. ¶¶ 2–3. Plaintiff alleges that he worked in a facility

                                   2   “owned, operated, or controlled by” CEVA. Id. ¶ 4. In addition, Plaintiff alleges that he was

                                   3   supervised by managers from Randstad and CEVA. Id. ¶ 9–11, 31–33, 43. Accordingly, Plaintiff’s

                                   4   allegations establish that he was an employee of Randstad contracted by CEVA to work in a

                                   5   CEVA facility under the supervision of Randstad and CEVA employees.

                                   6          By contrast, Plaintiff’s allegations regarding Tesla are significantly thinner. Plaintiff

                                   7   merely alleges that his work was performed “for the benefit of [Tesla].” Id. ¶ 6. Plaintiff alleges

                                   8   that Tesla “contracted with [CEVA] and [Randstad], directly or indirectly for the services of

                                   9   Plaintiff . . . at facilities engaged in the manufacture and production of [Tesla] products.” Id. ¶ 7.

                                  10   However, Plaintiff never alleges that that he was Tesla’s employee. Nor does Plaintiff allege that

                                  11   he was working in a facility owned, operated, or controlled by Tesla. Plaintiff also does not allege

                                  12   that he was supervised by Tesla employees.
Northern District of California
 United States District Court




                                  13          These allegations do not state a FEHA claim against Tesla. Indeed, the Ninth Circuit

                                  14   affirmed a district court’s decision granting a motion to dismiss a FEHA claim against a defendant

                                  15   in similar circumstances. In Doe I v. Wal-Mart Stores, Inc., the plaintiffs were employed by

                                  16   suppliers but alleged that they were Wal-Mart’s employees because their work for their employers

                                  17   benefitted Wal-Mart. 572 F.3d 677, 683 (9th Cir. 2009). According to the plaintiffs, Wal-Mart

                                  18   could be held liable under FEHA because “Wal-Mart contracted with suppliers regarding

                                  19   deadlines, quality of products, materials used, prices, and other common buyer-seller contract

                                  20   terms.” Id. The Ninth Circuit, however, held that “[s]uch supply contract terms do not constitute

                                  21   an ‘immediate level of day-to-day’ control over a supplier’s employees so as to create an

                                  22   employment relationship between a purchaser and a supplier’s employees.” Id. (quotation marks

                                  23   omitted). Thus, the Ninth Circuit concluded that plaintiffs could not state a FEHA claim against

                                  24   Wal-Mart. Id. The same conclusion follows here.

                                  25          In sum, Plaintiff was not an employee of Tesla, Tesla did not own or control the facility

                                  26   where Plaintiff worked, and Tesla’s employees did not supervise Plaintiff. This supports the

                                  27   conclusion that Tesla did not exercise “‘a comprehensive and immediate level of ‘day-to-day’

                                  28                                                      8
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                          Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 9 of 12




                                   1   authority’ over matters such as hiring, firing, direction, supervision, and discipline of [Plaintiff].’”

                                   2   Patterson, 60 Cal. 4th at 499 (quoting Vernon, 116 Cal. App. 4th at 127-28). Thus, Plaintiff cannot

                                   3   hold Tesla liable as an employer under FEHA.

                                   4          Arguing that Tesla is not entitled to judgment on the pleadings, Plaintiff argues that

                                   5   Plaintiff’s FEHA claims meet the notice pleading standard because Plaintiff gave Tesla adequate

                                   6   notice of the claims Plaintiff asserts against it. Opp’n at 1, 3, 4. However, the notice pleading

                                   7   standard, which was established over sixty years ago in Conley v. Gibson, 355 U.S. 41, 47 (1957),

                                   8   has been subsequently abrogated by the United States Supreme Court, which instead requires that

                                   9   plaintiffs plead a claim to relief that is plausible. See Twombly, 550 U.S. at 561–63 (abrogating

                                  10   notice pleading standard in Conley v. Gibson and establishing that plaintiffs must allege “enough

                                  11   facts to state a claim to relief that is plausible on its face”); accord Iqbal, 556 U.S. at 678 (holding

                                  12   that to survive a motion to dismiss, “a complaint must contain sufficient factual matter . . . to ‘state
Northern District of California
 United States District Court




                                  13   a claim to relief that is plausible on its face’”). For the reasons explained above, Plaintiff has not

                                  14   plausibly alleged that Plaintiff had an employment relationship with Tesla, as required for

                                  15   Plaintiff’s FEHA claims.

                                  16          Plaintiff also argues that Plaintiff plans to file a motion for reconsideration of this Court’s

                                  17   order denying Plaintiff’s motion to remand, which would moot the instant motion. Opp’n at 12. In

                                  18   the alternative, Plaintiff requests that the Court hold the instant motion in abeyance until it rules on

                                  19   the “soon-to-be-filed Request to file a Motion for Reconsideration.” Opp’n at 14–15. However,

                                  20   more than six months after this Court’s April 24, 2020 order denying Plaintiff’s motion to remand,

                                  21   Plaintiff has still not moved for leave to file a motion for reconsideration.

                                  22          Moreover, the reason that Plaintiff would seek reconsideration lacks merit. Plaintiff states

                                  23   that Plaintiff would seek reconsideration based on a February 14, 2020 order in another case in

                                  24   this district, Price v. CEVA Logistics U.S., Inc., which Plaintiff failed to present to this Court. See

                                  25   Price v. CEVA Logistics U.S., Inc., Case No. 19-cv-07595-CRB, ECF No. 26 (N.D. Cal. Feb. 14,

                                  26   2020). In moving for leave to file a motion for reconsideration, the moving party must show that,

                                  27   despite exercising reasonable diligence, the moving party did not know of a material difference in

                                  28                                                      9
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                         Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 10 of 12




                                   1   fact or law at the time that the original order was issued. Civ. L.R. 7-9(b)(1). However, Plaintiff

                                   2   cannot meet that bar because Plaintiff’s counsel represents the plaintiff in Price. See Price v.

                                   3   CEVA Logistics U.S., Inc., Case No. 19-cv-07595-CRB, ECF No. 1-1 (N.D. Cal. Nov. 18, 2019).

                                   4   Accordingly, Plaintiff’s argument lacks merit.

                                   5          The remaining question is whether judgment on the pleadings should be granted with

                                   6   prejudice or leave to amend. Dismissal with prejudice is warranted when amendment would be

                                   7   futile, unduly prejudice the opposing party, or cause undue delay, or the moving party has acted in

                                   8   bad faith. See Leadsinger, 512 F.3d at 532. In the instant case, the Court is unsure whether

                                   9   Plaintiff will be able to plead a FEHA claim against Tesla. However, Plaintiff has not yet had an

                                  10   opportunity to amend his complaint. As a result, the Court cannot necessarily find that amendment

                                  11   would be futile, unduly prejudice Tesla, or cause undue delay. In addition, Plaintiff has not acted

                                  12   in bad faith. Thus, the Court GRANTS leave to amend.
Northern District of California
 United States District Court




                                  13          B. Plaintiff’s IIED and NIED Claims
                                  14          Plaintiff also brings an IIED claim, Compl. ¶¶ 81–84, and an NIED claim, id. ¶¶ 85–90,

                                  15   against Tesla. For the reasons explained below, the Court grants Tesla’s motion for judgment on

                                  16   the pleadings on these claims but grants Plaintiff leave to amend.

                                  17          To state an IIED claim, a plaintiff must show: “(1) outrageous conduct by the defendant;

                                  18   (2) the defendant’s intention of causing or reckless disregard of the probability of causing

                                  19   emotional distress; (3) the plaintiff’s suffering severe or extreme emotional distress; and (4) actual

                                  20   and proximate causation of the emotional distress by the defendant’s outrageous conduct.” Yau v.

                                  21   Santa Margarita Ford, Inc., 229 Cal. App. 4th 144, 160 (2014). To state an NIED claim, a

                                  22   plaintiff must show the elements of negligence: (1) duty; (2) breach of duty; (3) causation; and (4)

                                  23   damages. Eriksson v. Nunnick, 233 Cal. App. 708, 729 (2015).

                                  24          Plaintiff’s IIED and NIED claims against Tesla are based on the respondeat superior

                                  25   doctrine. Opp’n at 8. Under the respondeat superior doctrine, “an employer may be held

                                  26   vicariously liable for torts committed by an employee within the scope of employment.”

                                  27   Patterson, 60 Cal. 4th at 491 (quoting Mary M. v. City of Los Angeles, 54 Cal. 3d 202, 208 (1991).

                                  28                                                     10
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                         Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 11 of 12




                                   1   To determine whether a tort was committed within the scope of employment, courts must ask

                                   2   whether the torts “were ‘engendered by’ or an ‘outgrowth’ of [the] employment.” Lisa M. v. Henry

                                   3   Mayo Newhall Memorial Hospital, 907 P.2d 358, 363 (Cal. 1995).

                                   4          In the instant case, the Court concludes that Tesla is entitled to judgment on the pleadings.

                                   5   Most of Plaintiff’s allegations against Tesla are conclusory and do not include “enough facts to

                                   6   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. With the exception

                                   7   of one specific allegation, discussed below, the Complaint simply lumps Tesla in with the other

                                   8   two Defendants and alleges that the employees of all three Defendants discriminated against and

                                   9   harassed Plaintiff. See Compl. ¶¶ 25, 30, 31, 34, 37, 38, 41. These allegations are not sufficient to

                                  10   state a claim against Tesla because allegations that lump multiple defendants together do not put

                                  11   an individual defendant on notice of the conduct upon which the claims against it are based.

                                  12   Knoles v. Teva Pharmaceuticals, USA, Case No. 17-cv-06580-BLF, 2019 WL 295258, at *3 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. Jan. 23, 2019).

                                  14          Plaintiff only singles employees of Tesla out from employees of the other two defendants

                                  15   when Plaintiff alleges that he faced discrimination and harassment “from the employees of [Tesla]

                                  16   who worked in the quality inspection area of the facility owned by [Ceva Logistics].” Compl. ¶ 40.

                                  17   However, Plaintiff never alleges that he was assigned to work in the quality inspection area with

                                  18   these employees. Rather, Plaintiff alleges that he worked exclusively with employees from

                                  19   Randstad and CEVA. Id. ¶ 9–11, 31–33, 43. Accordingly, Plaintiff does not plausibly allege that

                                  20   the torts that were committed were “engendered by” or “an outgrowth” of the employment of the

                                  21   Tesla employees. Lisa M., 907 P.2d at 363. Indeed, the Tesla employees never supervised or even

                                  22   worked with Plaintiff.

                                  23          In sum, Plaintiff’s allegations do not state an IIED and NIED claim against Tesla under the

                                  24   respondeat superior doctrine. Thus, the Court grants Tesla’s motion for judgment on the pleadings

                                  25   on Plaintiff’s IIED and NIED claims.

                                  26          The Court must now consider whether to grant judgment on the pleadings with prejudice

                                  27   or leave to amend. The Court is unsure whether Plaintiff will be able to plead an IIED or NIED

                                  28                                                    11
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
                                         Case 5:19-cv-07657-LHK Document 49 Filed 11/17/20 Page 12 of 12




                                   1   claim against Tesla. Nonetheless, because granting Plaintiff an opportunity to amend the

                                   2   complaint would not necessarily be futile, cause undue delay, or unduly prejudice Defendants, and

                                   3   Plaintiff has not acted in bad faith, the Court GRANTS leave to amend. See Leadsinger, 512 F.3d

                                   4   at 532.

                                   5   IV.       CONCLUSION
                                   6             For the foregoing reasons, the Court GRANTS Tesla’s motion for judgment on the

                                   7   pleadings with leave to amend. Plaintiff shall file any amended complaint within 30 days of this

                                   8   Order. Failure to do so, or failure to cure deficiencies identified herein or identified in the instant

                                   9   motion for judgment on the pleadings, will result in dismissal of the deficient claims with

                                  10   prejudice. Plaintiff may not add new causes of action or add new parties without stipulation or

                                  11   leave of the Court. Plaintiff is directed to file a redlined complaint comparing the complaint to any

                                  12   amended complaint as an attachment to Plaintiff’s amended complaint.
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14
                                  15   Dated: November 17, 2020

                                  16                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  17                                                     United States District Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                      12
                                       Case No. 19-CV-07657-LHK
                                       ORDER GRANTING TESLA’S MOTION FOR JUDGMENT ON THE PLEADINGS WITH LEAVE TO AMEND
